DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Receipt is acknowledged of Amendments, Remarks and an IDS filed on 04/21/21. Claims 39 and 53-54 have been amended, while no claims have been added or canceled. Accordingly, claims 39-46, 48-50 and 53-55 remain pending and under examination on the merits. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art while teaching that hydrolytically stable linkage of an active agent covalently attached to a linear polyethylene glycol is effective in enhanced delivery of the active agent, does not teach with sufficient specificity a composition comprising inhalable conjugates of ciprofloxacin covalently attached to a single linear PEG via a hydrolytically stable linkage and wherein the PEG has a n average molecular weight of from 1000 to 3500 Dalton. Applicants have persuasively argued that the results achieved are specific to the combination of limitations as claimed. The data including the Figures show that a half-life elimination from lung that is 2-100 fold greater than unconjugated ciprofloxacin is only achieved from the claimed PEG molecular weight. The prior art does not recognize or distinguish the difference in molecular weight of the polymer.  

Claims 39-46, 48-50 and 53-55 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615.  The examiner can normally be reached on M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
                                                                                    /Mina Haghighatian/

Mina Haghighatian
Primary Examiner
Art Unit 1616